      Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 1 of 22



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                                                                                   DEC 1 2 2019
                            CENTRAL DIVISION
                                                                           JAMES w. Mee RMACK, CLERK
                                                                           By=--~~-~            ~~
                                                                                             OEPC:..ERK
CHRISTOPHER TRIPLETT, Individually and                                         PLAINTIFF
on Behalf of All Others Similarly Situated


vs.                               No. 4:19-cv-      ict 3     - BRW

DELI PARTNERS, LLC; HARVEY NORTH LITTLE                 DEFENDANTS
ROCK, LLC; DELI PARTNERS OF NORTH LITTLE
ROCK, LP; and BOURKE C. HARVEY     This case assigned to District Judge       f Sot'\...,W1
                                   and to Magistrate Judge ~l>~ee=-=--O
                                                                     . . !c
                                                                         . ________
               ORIGINAL COMPLAINT-COLLECTIVE ACTION


       COMES NOW Plaintiff Christopher Triplett ("Plaintiff'), individually and on

behalf of all others similarly situated, by and through his attorney Josh Sanford of

Sanford Law Firm, PLLC, and for his Original Complaint-Collective Action

against Deli Partners, LLC, Harvey North Little Rock, LLC, Deli Partners of North

Little Rock, LP, and Bourke C. Harvey (collectively "Defendants"), does hereby

state and allege as follows:

                       I.      JURISDICTION AND VENUE

        1.    Plaintiff, individually and on behalf of all others similarly situated,

brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et

seq. ("AMWA"), for declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and costs, including reasonable attorneys' fees

as a result of Defendants' failure to pay Plaintiff and all others similarly situated

delivery drivers the legal minimum hourly wage and overtime compensation for

                                       Page 1 of21
                      Christopher Triplett v. Deli Partners, LLC, et al.
                        U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                          Original Complaint-Collective Action
    Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 2 of 22



all hours that Plaintiff and all others similarly situated worked in excess of forty

(40) per workweek

        2.         Upon information and belief, for at least three (3) years prior to the

filing of this Complaint, Defendants have willfully and intentionally committed

violations of the FLSA and AMWA as described infra.

        3.         The United States District Court for the Western District of

Arkansas has subject matter jurisdiction over this suit under the provisions of 28

U.S.C. § 1331 because this suit raises federal questions under the FLSA.

        4.         Plaintiff's claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

complaint. Therefore, this Court has supplemental jurisdiction over Plaintiff's

AMWA claims pursuant to 28 U.S.C. § 1367(a).

        5.         Defendants conduct business within the States of Arkansas,

Minnesota, Oklahoma and Texas operating restaurant establishments under the

name Jason's Deli.

        6.         Venue lies properly within this Court under 28 U.S.C. § 1391 (b)(2),

because a substantial part of the events giving rise to the claim herein occurred

in the district.

                                     II.      THE PARTIES

        7.         Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

        8.         Plaintiff is a resident and citizen of Saline County.




                                            Page 2 of 21
                           Christopher Triplett v. Deli Partners, LLC, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                               Original Complaint-Collective Action
    Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 3 of 22



       9.     Within the three years preceding the filing of this Complaint, Plaintiff

was employed as an hourly-paid delivery driver by Defendants.

       10.    At all times material herein, Plaintiff and those similarly situated to

Plaintiff have been entitled to the rights, protections and benefits provided under

the FLSA and the AMWA.

       11.    Defendant Deli Partners, LLC ("Deil Partners"), is a limited liability

company registered in Texas, and may be served with process on its registered

agent, Bourke C. Harvey, at 1608 Rogers Road, Fort Worth, Texas 76107.

       12.    Defendant Deli Partners is a franchisee of Deli Management, Inc.

       13.    Defendant Harvey North Little Rock, LLC ("HNLR"), is a domestic

limited liability company, and it may be served with process on its registered

agent Bourke C. Harvey at 4209 East McCain Boulevard, North Little Rock,

Arkansas 72117.

       14.     HNLR is a "Manager" of Deli Partners, according to Deli Partners'

corporate filings.

       15.    Defendant Deli Partners of North Little Rock Limited Partnership

("DPNLR"), is a domestic limited partnership.

       16.    DPNLR's registered agent for service of process is Bourke C.

Harvey, 4290 East McCain Boulevard, North Little Rock, Arkansas, 72117.

       17.    According to Defendant DPNLR's corporate filings with the

Arkansas Secretary of State, Harvey North Little Rock, LP, has the right to

control DPNLR as a general partner. Upon information and belief, Harvey North

Little Rock, LP, is the same entity as Harvey North Little Rock, LLC.

                                       Page 3 of21
                      Christopher Triplett v. Deli Partners, LLC, et al.
                        U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                          Original Complaint-Collective Action
    Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 4 of 22



       18.     Defendant Bourke C. Harvey ("Harvey") is an individual and

resident and domiciliary of Arkansas.

       19.     Harvey is an officer, incorporator and/or organizer of both HNLR

and DPNLR.

       20.     At all times relevant herein, Harvey managed and controlled the

day-to-day operations of Deli Partners, HNLR and DPNLR, including but not

limited to the decision to not pay Plaintiff a proper minimum wage for some or all

hours worked.

       21.     Defendants have unified operational control and management, as

well as control over employees, including shared power to supervise, hire and

fire, establish wages and wage policies and set schedules for their employees

through unified management.

       22.     Upon information and belief, the revenue generated from Deli

Partners, HNLR and DPNLR was merged and managed in a unified manner.

       23.     As a result of this unified operation, control and management,

through shared employees and ownership with the authority to establish wages

and wage policy, Defendants operated as a single enterprise.

       24.     Defendants' annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of excise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the

filing of this complaint.

       25.     During each of the three years preceding the filing of this

Complaint, Defendants employed at least two individuals who were engaged in

                                         Page 4 of21
                        Christopher Triplett v. Deli Partners, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                            Original Complaint-Collective Action
    Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 5 of 22



interstate commerce or in the production of goods for interstate commerce, or

had employees handling, selling, or otherwise working on goods or materials that

had been moved in or produced for commerce by any person, such as restaurant

equipment and food products.

       26.     Defendants were at all times relevant hereto Plaintiffs employer

and is and has been engaged in interstate commerce as that term is defined

under the FLSA.

       27.     Defendants have all times relevant hereto employed four or more

individuals.

                            Ill.     FACTUAL ALLEGATIONS

       28.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       29.     From September of 2019 until November of 2019, Plaintiff was

employed by Defendants as an hourly-paid delivery driver.

       30.     Defendants own and operate approximately nine Jason's Deli

franchise restaurants in Arkansas, Minnesota, Oklahoma and Texas.

       31.     Defendant's Jason Deli restaurants are part of a single integrated

enterprise.

       32.     At   all   relevant times,          Defendants'        stores   shared   common

management and were centrally owned by Defendants.

       33.     At all relevant times, Defendants maintained control over labor

relations, policies, and procedures at Defendants' stores.




                                           Page 5 of 21
                          Christopher Triplett v. Deli Partners, LLC, et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                              Original Complaint-Collective Action
    Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 6 of 22



      34.    During all relevant times, and upon information and belief,

Defendants allowed employees to transfer or be shared by and between all of

Defendants' Jason's Deli locations without retraining.

      35.     Defendants have direct or indirect control of the terms and

conditions of Plaintiff's work and the work of similarly situated delivery driver

employees.

      36.     During all relevant times, Defendants exercised operational control

over the delivery drivers at Defendants' stores, including, but not limited to,

control over recruiting and training of delivery drivers, compensation of delivery

drivers, job duties of delivery drivers, reimbursements to delivery drivers,

recruiting and training managers, design and layout of the restaurants, sales, and

marketing    programs,      public     relations     programs,         promotional   services,

appearance and conduct standards, inventory, and inventory controls.

       37.    Defendants have substantial control over Plaintiff's and similarly

situated employees' working conditions, and over the unlawful policies and

practices alleged herein.

       38.    Upon information and belief, Defendants apply or cause to be

applied substantially the same employment policies, practices, and procedures to

all delivery drivers at all of their locations, including policies, practices, and

procedures relating to payment of minimum wages and reimbursement of

automobile expenses.

       39.    At all relevant times, Defendants maintained control, oversight, and

direction over Plaintiff and similarly situated employees, including, but not limited

                                        Page 6 of21
                       Christopher Triplett v. Deli Partners, LLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                           Original Complaint-Collective Action
    Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 7 of 22



to, hiring, firing, disciplining, timekeeping, payroll, reimbursements, pay rates,

deductions, and other practices.

      40.     Defendant Harvey is individually liable to Defendants' delivery

drivers under the definitions of "employee" set forth in the FLSA, 29 U.S.C. §

203(d), and AMWA because he owns and operates the Jason's Deli restaurants,

serves as a manager of Deli Partners, HNLR, and DPNLR (collectively "corporate

Defendants"), controls significant aspects of corporate Defendants' day-to-day

functions, and ultimately has control over compensation and reimbursement of

employees.

       41.    At all relevant times, by virtue of his role as partner, incorporator

and/or organizer of corporate Defendants, Harvey has had financial control over

the operations at each of the Jason's Deli restaurants owned by Defendants.

       42.    At all relevant times, by virtue of his role as partner, incorporator

and/or organizer of corporate Defendants, Harvey had a role in significant

aspects of the day-to-day operations of the Jason's Deli restaurants owned by

Defendants.

       43.    At all relevant times, by virtue of his role as partner, incorporator

and/or organizer of corporate Defendants, Harvey has had control over the pay

policies of the Jason's Deli restaurants owned by Defendants.

       44.    At all relevant times, by virtue of his role as partner, incorporator

and/or organizer of corporate Defendants, Harvey has had power over personnel

and payroll decisions at the Jason's Deli stores owned by Defendants, including

but not limited to influence over delivery driver pay.

                                        Page 7 of21
                       Christopher Triplett v. Deli Partners, LLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                           Original Complaint-Collective Action
    Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 8 of 22



      45.     At all relevant times, by virtue of his role as partner, incorporator

and/or organizer of corporate Defendants, Harvey has had the power to hire, fire

and discipline employees, including delivery drivers at the Jason's Deli

restaurants owned by Defendants.

      46.     At all relevant times, by virtue of his role as partner, incorporator

and/or organizer of corporate Defendants, Harvey has had the power to stop any

illegal pay practices that harmed delivery drivers at the Jason's Deli restaurants

owned by Defendants.

      47.     At all relevant times, by virtue of his role as partner, incorporator

and/or organizer of corporate Defendants, Harvey has had the power to transfer

the assets and liabilities of the Jason's Deli restaurants owned by Defendants.

      48.     At all relevant times, by virtue of his role as partner, incorporator

and/or organizer of corporate Defendants, Harvey has had the power to declare

bankruptcy on behalf of the Jason's Deli restaurants owned by Defendant.

      49.     At all relevant times, by virtue of his role as partner, incorporator

and/or organizer of corporate Defendants, Harvey has had the power to enter

into contracts on behalf of each of the Jason's Deli restaurants owned by

Defendants.

      50.     At all relevant times, by virtue of his role as partner, incorporator

and/or organizer of corporate Defendants, Harvey has had the power to close,

shut down, and/or sell each of the Jason's Deli restaurants owned by

Defendants.



                                       Pages of21
                      Christopher Triplett v. Deli Partners, LLC, et al.
                        U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                          Original Complaint-Collective Action
    Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 9 of 22



       51.    At all relevant times, by virtue of his role as partner, incorporator

and/or organizer of corporate Defendants, Harvey had authority over the overall

direction of each of the Jason's Deli restaurants owned by Defendants, and was

ultimately responsible for their operations.

       52.    The Jason's Deli restaurants owned by Defendants function for

Harvey's profit.

       53.    Defendants are an "employer" within the meanings set forth in the

FLSA, and were, at all times relevant to the allegations in this Complaint,

Plaintiffs employer, as well as the employer of the members of the class and

collective.

       54.    Defendants own and operate the Jason's Deli franchise located at

301 North Shackleford Road, Suite H1A, Little Rock, Arkansas 72211.

       55.    During the period relevant to this lawsuit, Defendants classified

Plaintiff and those similarly situated as hourly employees non-exempt from the

overtime requirements of the FLSA.

       56.    Some or all of Defendants' restaurants employ delivery drivers.

       57.    Plaintiff and other delivery drivers employed by Defendants over

the last three years have had essentially the same job duties, which were to

deliver food items to customers, and complete various tasks inside the restaurant

when they were not delivering orders.

       58.    Defendants paid Plaintiff and other delivery drivers a rate at or

close to Arkansas' minimum wage per hour.



                                        Page9 of21
                       Christopher Triplett v. Deli Partners, LLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                           Original Complaint-Collective Action
   Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 10 of 22



       59.     Defendants require delivery drivers to maintain and pay for

operable, safe, and legally compliant automobiles to use in delivering

Defendants' food.

       60.     Defendants require delivery drivers to incur and/or pay job-related

expenses, including but not limited to automobile costs and depreciation,

gasoline expenses, automobile maintenance and parts, insurance, financing, cell

phone costs, and other equipment necessary for delivery drivers to complete

their job duties.

       61.     Pursuant to such requirements, Plaintiff and other similarly situated

employees purchased gasoline, vehicle parts and fluids, automobile repair and

maintenance services, automobile insurance, suffered automobile depreciation,

paid for automobile financing, and incurred cell phone and data charges all for

the primary benefit of Defendants.

       62.     Defendants' stores do not track their delivery drivers' actual

expenses nor do they keep records of all of those expenses.

       63.     One or more of Defendants' stores did not reimburse delivery

drivers for their actual expenses. In fact, none of Defendant's stores reimbursed

delivery drivers for their actual expenses.

       64.     One or more of Defendants' stores did not reimburse delivery

drivers at the IRS standard business mileage rate. In fact, none of Defendants'

stores reimbursed delivery drivers at the IRS standard business mileage rate.

       65.     One or more of Defendants' stores did not reimburse delivery

drivers at a reasonable approximation of the drivers' expenses. In fact, none of

                                        Page 10 of 21
                       Christopher Triplett v. Deli Partners, LLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                           Original Complaint-Collective Action
   Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 11 of 22



Defendants' stores reimburse delivery drivers at a reasonable approximation of

the drivers' expenses.

        66.   According to the Internal Revenue Service, the standard mileage

rate for the use of a car during the relevant time periods has been as follows:

                               2016:    54 cents/mile
                               2017:    53.5 cents/mile
                               2018:    54.5 cents/mile
                               2019:    58 cents/mile

        67.   As a result of the automobile and other job-related expenses

incurred by Plaintiffs and other similarly situated delivery drivers, they were

deprived of minimum wages guaranteed to them by the FLSA.

        68.   At all relevant times, Defendants have applied the same pay

policies, practices, and procedures to all delivery drivers at their stores.

        69.   All of Defendants' delivery drivers had similar experiences to that of

Plaintiff.

        70.   All of Defendants' delivery drivers were subject to the same

reimbursement policy, or lack thereof; incurred similar automobile expenses;

completed deliveries of similar distances and at similar frequencies; and were

paid at or near the applicable minimum wage rate before deducting

unreimbursed vehicle costs.

        71.   Defendants' failure to reimburse their delivery drivers has resulted

in systematic violations of the minimum wage laws.

        72.   Plaintiff averaged approximately one delivery every one to two

hours during a shift.

        73.   The typical delivery was up to ten miles of driving.
                                          Page 11 of21
                         Christopher Triplett v. Deli Partners, LLC, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                             Original Complaint-Collective Action
    Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 12 of 22



       74.    Plaintiff estimates that the average delivery was three miles away

(six miles roundtrip).

       75.    Thus in 2019, each six-mile delivery resulted in a kick-back to

Defendants of $3.48 (6 miles x $0.58).

       76.    Defendants also took deductions from the wages of Plaintiff and

similarly situated delivery drivers for the costs of uniforms that bear the Jason's

Deli logo.

       77.    Plaintiff and similarly situated delivery drivers were required to wear

uniforms with the Jason's Deli logo for Defendants' benefit.

       78.    Because Defendants paid their drivers a gross hourly wage at

precisely, or at least close to, the applicable minimum wage, and because the

delivery drivers incurred unreimbursed automobile expenses and other job

expenses, the delivery drivers "kicked back" to Defendants an amount sufficient

to cause minimum wage violations. See 29 C.F.R. § 531.35.

       79.    Defendants have willfully failed to pay minimum wage to Plaintiff

and similarly situated delivery drivers at Defendants' stores.

       80.    Defendants willfully failed to pay overtime wages to Plaintiff and

other and similarly situated delivery drivers who worked more than forty (40)

hours in a week during the time period relevant to this Complaint.

               IV.       REPRESENTATIVE ACTION ALLEGATIONS

       81.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.




                                          Page 12 of 21
                         Christopher Triplett v. Deli Partners, LLC, et al.
                           U.S.D.C. {E.D. Ark.) Case No. 4:19-cv-_
                             Original Complaint-Collective Action
   Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 13 of 22



       82.    Plaintiff brings his claims for relief for violation of the FLSA as a

collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on

behalf of all persons who were, are or will be employed by Defendants as

similarly situated employees at any time within the applicable statute of

limitations period, who are entitled to payment of the following types of damages:

       A.     Minimum wages for the first forty (40) hours worked each week;

       B.     Overtime premiums for all hours worked for Defendants in excess

of forty (40) hours in any week;

       C.     Liquidated damages; and

       D.     Attorney's fees.

       83.    Plaintiff proposes the following class under the FLSA:

                   All delivery drivers in the last three years.

       84.    In conformity with the requirements of FLSA Section 16(b), Plaintiff

has filed or will soon file a written Consent to Join this lawsuit.

       85.    The relevant time period dates back three years from the date on

which Plaintiff's Original Complaint-Collective Action was filed herein and

continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),

except as set forth herein below.

       86.    The members of the proposed FLSA collective are similarly situated

in that they share these traits:

       A.     They were classified by Defendants as non-exempt from the

minimum wage and overtime requirements of the FLSA;



                                        Page 13 of21
                       Christopher Triplett v. Deli Partners, LLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                           Original Complaint-Collective Action
   Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 14 of 22



       B.     They had substantially similar job duties, requirements, and pay

provisions;

       C.     They were required by Defendants to incur expenses to maintain

vehicles for delivery of Defendants' products;

       D.     They were        subject to      Defendants'        common   policy of not

reimbursing delivery drivers for automobile expenses related to making deliveries

for Defendants' restaurants;

       E.     They did not receive a lawful minimum wage for the time spent

making deliveries for Defendants' businesses.

       87.    Plaintiffs claims are essentially the same as those of the FLSA

Collective.

       88.    Plaintiff is unable to state the exact number of potential members of

the FLSA Collective but believes that the class exceeds fifty (50) persons.

       89.    Defendants' unlawful conduct is pursuant to a corporate policy or

practice.

       90.    Defendants are aware or should have been aware that federal law

required them to pay employees minimum wage for all hours worked and time-

and-a-half overtime wages for hours worked in excess of 40 per week.

       91.    Defendants are aware or should have been aware that federal law

required them to reimburse delivery workers for expenses relating to "tools of the

trade," such as, among other things, automobile costs and gasoline for delivery

drivers.




                                       Page 14 of21
                      Christopher Triplett v. Deli Partners, LLC, et al.
                        U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                          Original Complaint-Collective Action
   Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 15 of 22



       92.    Defendants' unlawful conduct has been widespread, repeated, and

consistent.

       93.    Defendants can readily identify the members of the class, which

encompasses all delivery driver employees of Defendants' restaurants within the

three-year period preceding the filing of Plaintiffs Complaint.

       94.    The names, addresses and cell phone numbers of the FLSA

collective action plaintiffs are available from Defendants, and a Court-approved

Notice should be provided to the FLSA collective action plaintiffs via text

message, email, and first class mail to their last known physical and electronic

mailing addresses as soon as possible, together with other documents and

information descriptive of Plaintiffs FLSA claim.

                        V.      FIRST CAUSE OF ACTION
                  (Individual Claim for Violation of the FLSA)

       95.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       96.    Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       97.    At all relevant times, Defendants were Plaintiffs "employer" within

the meaning of the FLSA, 29 U.S.C. § 203.

       98.    At all relevant times, Defendants have been, and continue to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. §

203.

       99.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty
                                       Page 15 of21
                      Christopher Triplett v. Deli Partners, LLC, et al.
                        U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                          Original Complaint-Collective Action
   Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 16 of 22



(40) in one week and to pay one and one-half times regular wages for all hours

worked over forty (40) hours in a week, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and all accompanying Department of

Labor regulations.

       100.    29 C.F.R. § 531.35 requires wages to be paid "free and clear," and

specifically forbids "kick-backs" of wages directly or indirectly to the employer.

       101.    During the period relevant to this lawsuit, Defendants classified

Plaintiff as non-exempt from the overtime requirements of the FLSA.

       102.    Defendants paid Plaintiff at or close to minimum wage for all hours

worked; however, Defendants required Plaintiff to pay for automobile expenses

and other job-related expenses out of pocket and failed to properly reimburse

Plaintiff for the expenses.

       103.    By the acts and conduct described above, Defendants willfully

violated the provisions of the FLSA and disregarded the rights of Plaintiff to

receive minimum wage and overtime pay at an overtime rate of one and one-half

times her regular rate of pay for all hours worked over forty (40) in each one-

week period.

       104.    Defendants' conduct and practices, as described above, were

willful, intentional, unreasonable, arbitrary, and in bad faith.

       105.    By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint.

                                        Page 16 of21
                       Christopher Triplett v. Deli Partners, LLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                           Original Complaint-Collective Action
    Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 17 of 22



                       VI.     SECOND CAUSE OF ACTION
                  (Individual Claim for Violation of the AMWA)

       106.   Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       107.   Plaintiff asserts this claim for damages and declaratory relief

pursuant to the AMWA, Ark. Code Ann. §§ 11-4-201 et seq.

       108.   At all relevant times, Defendants were Plaintiff's "employer" within

the meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       109.   Arkansas Code Annotated§§ 11-4-210 and 211 require employers

to pay all employees a minimum wage for all hours worked up to forty in one

week and to pay one and one-half times regular wages for all hours worked over

forty hours in a week, unless an employee meets the exemption requirements of

29 U.S.C. § 213 and accompanying Department of Labor regulations.

       110.   During the period relevant to this lawsuit, Defendants classified

Plaintiff as non-exempt from the overtime requirements of the AMWA.

       111.   Because Defendants required Plaintiff to pay for automobile

expenses and other job-related expenses out of pocket, Defendants failed to pay

Plaintiff a minimum wage rate for all hours up to forty (40) in each one-week

period and an overtime rate of one and one-half times their regular rate of pay for

all hours worked over forty (40) in each one-week period.

       112.   Defendants' conduct and practices, as described above, were

willful, intentional, unreasonable, arbitrary, and in bad faith.

       113.   By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including
                                        Page 17 of 21
                       Christopher Triplett v. Deli Partners, LLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                           Original Complaint-Collective Action
   Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 18 of 22



reasonable attorneys' fees, for all violations that occurred within the two (2) years

prior to the filing of this Complaint pursuant to Arkansas Code Annotated § 11-4-

218.

                         VI.      THIRD CAUSE OF ACTION
               (Collective Action Claim for Violation of the FLSA)

       114.   Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       115.   Plaintiff, individually and on behalf of all others similarly situated,

asserts this claim for damages and declaratory relief pursuant to the FLSA, 29

U.S.C. § 201, et seq.

       116.   At all relevant times, Defendants have been, and continue to be, an

"employer" of Plaintiff and all those similarly situated within the meaning of the

FLSA, 29 U.S.C. § 203.

       117.   During the period relevant to this lawsuit, Defendants classified

Plaintiff and all similarly situated members of the FLSA collective as non-exempt

from the overtime requirements of the FLSA.

       118.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay one and one-half times regular wages for all hours

worked over forty (40) hours in a week, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and all accompanying Department of

Labor regulations.

       119.   29 C.F.R. § 531.35 requires wages to be paid "free and clear," and

specifically forbids "kick-backs" of wages directly or indirectly to the employer.
                                         Page 18 of21
                        Christopher Triplett v. Deli Partners, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                            Original Complaint-Collective Action
   Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 19 of 22



          120.   Despite the entitlement of Plaintiff and those similarly situated to

minimum wage and overtime payments under the FLSA, and because

Defendants required Plaintiff to pay for automobile expenses and other job-

related expenses out of pocket, Defendants failed to pay Plaintiff and the

members of the FLSA collective a minimum wage rate for all hours up to forty

(40) in each one week period and an overtime rate of one and one-half times

their regular rates of pay for all hours worked over forty (40) in each one-week

period.

          121.   Defendants' conduct and practice, as described above, has been

and is willful, intentional, unreasonable, arbitrary, and in bad faith.

          122.   By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff and all those similarly situated for monetary damages, liquidated

damages, and costs, including reasonable attorneys' fees, for all violations that

occurred within the three (3) years prior to the filing of this Complaint.

          123.   Alternatively, should the Court find that Defendants acted in good

faith in failing to pay Plaintiff and all those similarly situated as provided by the

FLSA, Plaintiff and all those similarly situated are entitled to an award of

prejudgment interest at the applicable legal rate.

                             VII.     PRAYER FOR RELIEF

          WHEREFORE,        premises       considered,        Plaintiff       Christopher   Triplett,

individually and on behalf of all others similarly situated, respectfully prays as

follows:




                                          Page 19 of21
                         Christopher Triplett v. Deli Partners, LLC, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                             Original Complaint-Collective Action
   Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 20 of 22



       A.     That each Defendant be summoned to appear and answer this

Complaint;

       B.     That Defendants be required to account to Plaintiff, the class

members, and the Court for all of the hours worked by Plaintiff and the class

members and all monies paid to them;

       C.     For orders regarding certification of and notice to the proposed

collective action members;

       D.     A declaratory judgment that Defendants' practices alleged herein

violate the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant

regulations at 29 C.F.R. § 516 et seq.;

       E.     A declaratory judgment that Defendants' practices alleged herein

violate the Arkansas Minimum Wage Act, Ark. Code Ann.§ 11-4-201, et seq. and

the related regulations;

       F.     Judgment      for     damages         for    all    unpaid    minimum   wage

compensation, overtime compensation, and unreimbursed expenses owed to

Plaintiff and the proposed class members under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516 et seq.;

       G.     Judgment      for     damages         for    all    unpaid    minimum   wage

compensation, overtime compensation, and unreimbursed expenses owed to

Plaintiff under the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et

seq. and the related regulations;

       H.     Judgment for liquidated damages pursuant to the Fair Labor

Standards Act, 29 US.C. § 216 in an amount equal to all unpaid minimum wage

                                        Page 20 of21
                       Christopher Triplett v. Deli Partners, LLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                           Original Complaint-Collective Action
   Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 21 of 22



compensation, overtime compensation, and unreimbursed expenses owed to

Plaintiff and the proposed class members during the applicable statutory period;

      I.     Judgment for liquidated damages pursuant to the Arkansas

Minimum Wage Act, Ark. Code Ann.§ 11-4-218 and the relating regulations;

      J.     For a reasonable attorneys' fee, costs, and pre-judgment interest;

and

      K.     Such other relief as this Court may deem just and proper.

                                                       Respectfully submitted,

                                                       CHRISTOPHER TRIPLETT,
                                                       Individually and on Behalf of
                                                       All Others Similarly Situated,
                                                       PLAINTIFF

                                                       SANFORD LAW FIRM, PLLC
                                                       ONE FINANCIAL CENTER
                                                       650 SOUTH SHACKLEFORD, SUITE 411
                                                       LITTLE ROCK, ARKANSAS 72211
                                                       TELEPHONE: (501) 221-0088
                                                       FACSIMILE: (888) 787-2040




                                       Page 21 of 21
                      Christopher Triplett v. Deli Partners, LLC, et al.
                        U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                          Original Complaint-Collective Action
       Case 4:19-cv-00893-BRW Document 1 Filed 12/12/19 Page 22 of 22



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION


CHRISTOPHER TRIPLETT, Individually and                                        PLAINTIFF
on Behalf of All Others Similarly Situated


vs.                                     No. 4:19-cv-


DELI PARTNERS, LLC; HARVEY NORTH LITTLE                                   DEFENDANTS
ROCK, LLC; DELI PARTNERS OF NORTH LITTLE
ROCK, LP; and BOURKE C. HARVEY

                      CONSENT TO JOIN COLLECTIVE ACTION


        I was employed as an hourly-paid worker for Deli Partners, LLC, Harvey North
Little Rock, LLC, Deli Partners of North Little Rock, LP, and Bourke C. Harvey within the
past three (3) years. I understand this lawsuit is being brought under the Fair Labor
Standards Act for unpaid wages. I consent to becoming a party-plaintiff in this lawsuit, to
be represented by Sanford Law Firm, PLLC, and to be bound by any settlement of this
action or adjudication by the Court.




                                                 CHRISTOPHER TRIPLETT

                                                 December 12, 2019




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
